Title: From George Washington to Henry Knox, 8 March 1790
From: Washington, George
To: Knox, Henry



Sir,
United States [New York] March 8th 1790

I have taken into consideration your letter of the 15th of last month, and I approve of the proposals therein suggested, of endeavoring to avoid a War with the Creek nation of Indians.
I approve particularly of your requesting Mr Hawkins to send the letter to Alexander McGillivray a copy of which you have

enclosed—and I authorize you to employ a suitable person to conduct the business, and to pay him, and the expenditures proposed.
I will sign a Passport for such of the Chiefs of the Creek Nation as may desire to repair to the seat of the General Government on the business of their Nation. I am &c.

G. Washington

